Citation Nr: 1136672	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-09 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for eczema/skin rash as secondary to sun exposure and herbicide exposure.

4.  Entitlement to service connection for tumor on spinal cord (C5 schwannoma).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1966, with additional inactive duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2008, a statement of the case was issued in January 2009, and a substantive appeal was received in March 2009.

The Board notes that the Veteran requested an opportunity to testify at a Board hearing in his March 2009 substantive appeal.  The Veteran was duly scheduled for and notified of his hearing, set for August 2011.  The Veteran failed to report for the hearing and has not provided any explanation, showing of good cause, nor requested a rescheduling.  The Board shall therefore proceed with appellate review of this case.

The issues of entitlement to service connection for eczema/skin rash and for tumor on spinal cord (C5 schwannoma) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is any current hearing loss otherwise related to such service.

2.  Tinnitus was not manifested during the Veteran's active duty service, nor is tinnitus otherwise related to such service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in a May 2007 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in May 2007, which was prior to the March 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the May 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records and a VA examination report.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded a VA examination in January 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the January 2008 VA examination report contains sufficiently specific clinical findings, analysis of etiology, and informed discussion of the facts of record and rationale of analysis to provide probative medical evidence adequately addressing the issues decided below.  The examination report obtained contains sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal decided at this time.

Analysis

The Veteran claims entitlement to service connection for hearing loss and tinnitus.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system (including sensorineural hearing loss) and malignant tumors of the spinal cord, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The Veteran specifically contends, as reflected in his February 2007 filing of this claim for benefits and in his March 2008 written testimony, that his disabilities manifested shortly following active service in 1966.  He primarily contends that the disabilities are etiologically linked to noise exposure during active duty service.

The Board notes that the Veteran made a reference to his reserve service in his March 2009 substantive appeal, listing it after boot camp and Vietnam service as times he was exposed to weapons noise.  (Certain documents of record, including the Veteran's DD-214, suggest that the Veteran's reserve service had scheduled termination in August 1970).  However, when the Veteran was afforded a VA audiological examination in connection with his claims in January 2008, he was thoroughly interviewed regarding his complete history of noise exposure; the detailed military noise exposure he described featured weapons-related noise in boot camp / basic training and active duty service in Vietnam.  None of the Veteran's statements of record describing his contentions concerning hearing loss make any mention of reserve duty other than the March 2009 reference.  In any event, a significant April 1967 service examination report from his period of reserve duty is of record and presents a highly pertinent accounting of the Veteran's hearing acuity and health at that time, including the Veteran's own statements on these matters at that time.  The Veteran's March 2009 substantive appeal statement expresses that he does not recall otherwise ever having a hearing test during reserve service, and he has never identified a specific injury or instance of medical attention for hearing loss or tinnitus during reserve service.  (His February 2007 claim submission indicates that he recalls no treatment for hearing loss or tinnitus in service whatsoever.)  Therefore, it appears that the claims-file contains all the necessary information for the Board (and the January 2008 VA expert medical examiner) to appropriately consider the Veteran's contentions in this case.  

To any extent that the Veteran's testimony otherwise suggests some undocumented manifestation or incurrence of hearing loss during inactive duty service, the Board finds below that the Veteran's testimony is not credible with regard to these matters, as his recent statements in connection with this claim are contradicted by the evidence and his documented statements contemporaneous to the time of his active duty and reserve service.  The Board further observes that the Veteran has not clearly identified any specific incident of injury in reserve service in connection with this claim.

The present appeal includes a claim of entitlement to service connection for hearing loss.  Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In statements of record, such as in the March 2009 substantive appeal, the Veteran has asserted that he was exposed to acoustic trauma during service, including during firing range training as a combat military policeman.  The Veteran's original February 2007 filing for service connection asserts that his hearing loss and tinnitus began in 1966.  The Veteran's March 2008 written statement acknowledges that he was not diagnosed with hearing loss or tinnitus during military service, arguing that his military service contributed to his current hearing loss and that he first noticed the problems in September of 1966.

The Board preliminarily notes that there is no controversy in this case with regard to whether the Veteran currently suffers from tinnitus or bilateral hearing loss disability for VA purposes.  The evidence, including a January 2008 VA examination report, shows that the Veteran's bilateral hearing loss meets the criteria to be considered hearing loss disability for VA purposes.

Furthermore, the Veteran describes his in-service noise exposure as featuring weapons noise in connection with his role as a combat military policeman.  The Veteran's DD-214 confirms that he served in the capacity of a military policeman.  The essential question in this case is whether the current hearing loss is etiologically linked to in-service noise exposure.

The Board has reviewed the Veteran's service treatment records in connection with these issues on appeal.

VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.

The Veteran's April 1964 service induction examination shows that the Veteran's ears were found to be clinically normal at the time with no pertinent defects noted.  The April 1964 audiological evaluation of the Veteran from the time of his entrance to active duty service indicated pure tone thresholds, in decibels, as follows (with the converted ISO units in parentheses):

HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
15 (30)
15 (25)
15 (25)
20 (30)
-10 (-5)

The April 1964 report contains no speech recognition testing data.

An August 1964 audiogram is also included among the service treatment records in this case.  The Board is unable to interpret the precise audiometric thresholds at the given frequencies shown on this audiogram.  The Board notes, however, that it appears apparent to lay sensibilities that the results do not reach the levels necessary to meet the VA criteria for hearing loss disability.  The August 1964 audiogram appears to be reasonably consistent with the results of the April 1964 examination report.  In any event, the Board notes that the January 2008 VA audiological examination report (discussed below) was prepared with review of the service treatment records, and the scope of the expert's review thus included this in-service audiogram; the significance of this information has therefore been contemplated in the expert medical evidence developed in this case.

The Veteran's July 1966 service separation examination shows that the Veteran's ears were found to be clinically normal at the time with no pertinent defects noted.  Significantly, the Veteran expressly denied having any history of hearing loss on a medical history questionnaire at the time of the July 1966 separation examination.  The Board notes that the Veteran did endorse a history of "Ear, Nose or Throat Trouble," but this does not contradict the Veteran's direct denial of any history of hearing loss.

The July 1966 audiological evaluation of the Veteran from the time of his separation from active duty service indicated pure tone thresholds, in decibels, as follows (with the converted ISO units in parentheses):

HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
(not tested)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
(not tested)
0 (5)

The July 1966 report contains no speech recognition testing data.  The Board observes, in passing, that the unusually uniform nature of the hearing thresholds indicated in this report may suggest that no thorough testing was actually performed.  In any event, a subsequent audiological evaluation of record from April 1967 further establishes that the Veteran did not have onset of chronic hearing loss disability as of this time.

An April 1967 examination report from the Veteran's period of inactive duty service shows that the Veteran's ears were found to be clinically normal at the time with no pertinent defects noted.  Significantly, the Veteran expressly denied having any history of hearing loss on a medical history questionnaire at the time of the April 1967 examination; he also denied any history of ear problems.  The clinical findings and the Veteran's own denial of pertinent symptoms in April 1967 are highly significant in this case, as they contradict the Veteran's recent testimony in this appeal indicating that he has experienced hearing loss and tinnitus since 1966.

The April 1967 audiological evaluation of the Veteran from the time of his separation from active duty service indicated pure tone thresholds, in decibels, as follows (with the converted ISO units in parentheses):

HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
5 (15)
5 (15)
0 (5)
LEFT
0 (15)
5 (15)
0 (10)
0 (10)
0 (5)

The April 1967 report contains no speech recognition testing data.

The Board notes that none of the Veteran's service treatment records contain any suggestion of any complaint of hearing loss or tinnitus symptomatology, and there is no diagnosis of any tinnitus or hearing loss disability nor any audiolgical testing showing hearing acuity meeting the VA criteria to be considered disabling.  The Board finds that the Veteran's service treatment records are probative contemporaneous evidence that neither the Veteran nor trained medical professionals believed that the Veteran had hearing loss disability at any point during active duty service, and otherwise contains no evidence supporting a finding of onset of hearing loss or tinnitus during military service.

The earliest indications of any manifesting hearing loss or tinnitus problems are found in the Veteran's February 2007 claim for benefits and a March 2007 VA medical record, many years after service.

The Veteran has submitted no evidence providing any medical etiology opinion linking his current hearing loss or his tinnitus to his military service, and the evidence of record does not otherwise contain any such supportive medical etiology opinion.

The Veteran was afforded a VA examination in January 2008 to address the etiology of his hearing loss and tinnitus with consideration of all of the pertinent information and evidence including the audiometric hearing threshold data during the Veteran's service.  The January 2008 VA examination report confirms that the Veteran currently suffers from bilateral hearing loss disability and tinnitus.  After review of the claims file and discussion of its pertinent contents, the January 2008 VA audiological examiner concluded that "the etiology of the hearing loss and tinnitus is NOT related to military noise trauma."  The examiner cited that the Veteran's hearing acuity in service, as shown in his documented hearing tests, "indicated hearing within normal" and that the Veteran's active duty service involved "no significant change in sensitivity."

Significantly, the examiner reached the conclusion that there was no link between service and chronic hearing loss or tinnitus with full consideration and discussion of the Veteran's own account of his complete noise-exposure history, both in-service and post-service.  The examiner thoroughly interviewed the Veteran and documented the detailed account of military exposure to the firing of M-14s, 45 caliber pistols, M-60 machine guns, and grenades during training .  The examiner further documented in detail the Veteran's account of exposure to the noise of incoming mortars, rockets, and small arms fire in Vietnam combat zones.  The examiner noted the Veteran's recreational exposure to noise from power tools and grinders on occasion, with no occupational noise exposure following service.  The January 2008 VA examination report reflects that, even accepting the Veteran's own account of the details of his noise exposure throughout his life, the contents of the service treatment records and the facts of the case compel the expert clinical audiologist to conclude that the current chronic hearing loss and tinnitus are not etiologically linked to service.

The Board accepts that the medical evidence of record shows that the Veteran currently meets the requirements of 38 C.F.R. § 3.385 for hearing loss disability, and the Veteran is currently diagnosed with tinnitus.  However, the Board is presented with an evidentiary record which does not show hearing loss or tinnitus during service or at the time of discharge from active duty service.  Although the Veteran does now suffer from a hearing loss disability and from tinnitus, the first medical evidence indicating hearing loss or tinnitus was in 2007, which was several decades after the Veteran's separation from service.   The Veteran's own March 2008 written statement acknowledges that he was not diagnosed with hearing loss or tinnitus during military service.  As a result, there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, as the Board finds that the evidence does not establish sensorineural hearing loss within a year of discharge from active duty service, the service incurrence of sensorineural hearing loss may not be presumed.

It is also significant that there is no evidence of pertinent complaints over many years.  The Board believes it reasonable to expect that the Veteran would have reported ongoing hearing problems and tinnitus since service if he was in fact experiencing them.  Again, the first mention of any hearing loss or tinnitus was in 2007, when he filed his current claim for benefits.  Further, the Veteran's February 2007 claim contains his contention that his hearing loss disability and tinnitus began immediately following his active duty service in 1966, but the contemporaneous service treatment records show that the Veteran expressly denied any hearing loss or history of hearing loss in July 1966 and April 1967, and the objective medical findings at those times show no hearing loss disability or tinnitus.  These inconsistencies diminish the credibility and probative value of the Veteran's statements regarding the onset of hearing loss and tinnitus and a continuity of symptoms since service.  With regard to the assertion that the disabilities began during service, the credibility of such statements is diminished by the fact that the Veteran himself denied such symptoms and otherwise failed to ever report such symptoms to medical care personnel when he had the opportunity to do so, as well as the fact that medical personnel reported normal hearing during service with no pertinent abnormalities.

The Board acknowledges the Veteran's duties during service and his statements about noise exposure during service.  However, the fact that he was exposed to noise during service does not automatically warrant service connection for his hearing loss or tinnitus first documented many years later.  As explained earlier, there must be a link or nexus between the noise exposure during service and the current hearing loss or tinnitus.  The preponderance of the evidence is against a finding of such a nexus.  The medical evidence actually shows no hearing loss or tinnitus during service and shows no pertinent symptomatology even after the date identified by the Veteran as when the symptoms first manifested.  The probative VA medical opinion found that the Veteran's current hearing loss and tinnitus are not related to service.  There is no supportive medical etiology opinion of record.

In conclusion, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss or tinnitus are related to his active duty service.  As a preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Service Connection Conclusion

The Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In reaching this decision, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issues on appeal.  The Board acknowledges that the claims file contains a quantity of other documents, including medical records referring to the Veteran's hearing loss and tinnitus (without etiology opinions), but none of the information in these records substantially supports the Veteran's claims or otherwise contradicts the evidence deemed to be most probative in the discussion above.

Here, the evidence does not support finding that the Veteran's current bilateral hearing loss and tinnitus disabilities are related to his military service.  The Veteran has been afforded a VA examination in connection with his claim; the examiner provided a negative nexus opinion.  The January 2008 VA examiner provided a rationale that addressed and accepted the Veteran's own account of noise-exposure history, both in-service and post-service.  The examiner's opinion is uncontradicted.  No medical professional has provided any opinion indicating that the Veteran's current bilateral hearing loss or tinnitus are related to his military service.  None of the Veteran's post-service medical records indicate that any hearing loss or tinnitus disability is related to his military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service does not provide a persuasive basis to award service connection in this case.  The Veteran's February 2007 indication that his claimed disabilities have been ongoing since during service is contradicted by his more contemporaneous earlier statements documented in service treatment records; the Veteran denied any history of hearing loss during service.  The contemporaneous service treatment records show no suggestion of hearing loss or tinnitus problems during service.  Thus, with regard to any claimed continuity of symptoms since service, the Board finds that such assertions are not credible.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Given the facts that (1) the service treatment records are silent as to any diagnosis of hearing loss or tinnitus, (2) the first evidence of the current hearing loss and tinnitus diagnoses is not shown until several decades after service, and (3) the medical evidence of record fails to relate any currently existing hearing loss or tinnitus to active service, the Board finds that the Veteran's statements suggesting continuity of symptomatology do not establish continuity of the current chronic hearing loss or tinnitus disabilities claimed in this appeal.

Additionally, because the Veteran was not diagnosed with hearing loss disability within one year of separation of service, there is no presumption that his current hearing loss was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that his current bilateral hearing loss and tinnitus disabilities are related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between military service and chronic hearing loss or tinnitus disabilities diagnosed more than a year after service requires specialized training, and may therefore not be established by lay opinions on etiology.  Again, to the extent that the Veteran, as a layperson, is competent to report symptoms he has experienced, his assertions regarding a continuity of such symptoms since service are not credible when viewed against the overall record.

As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are denied.  See 38 U.S.C.A § 5107.


ORDER

Service connection for bilateral hearing loss and tinnitus is not warranted.  To these extents, the appeal is denied.


REMAND

Eczema/Skin Rash

The Veteran contends that he currently suffers from a chronic skin disability linked to military service, possibly due to sun exposure or herbicide exposure.

In this case, the Veteran has not been afforded a VA examination addressing his claim of entitlement to service connection for a skin disability.  The Board finds that a VA examination is warranted to address this issue, and would be helpful in facilitating fully informed appellate review of the issue.

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Board finds that the McLendon criteria appear to have been met in this case.  The Veteran is competent to report the lay-observable symptoms of a persistent skin pathology visually apparent upon the surface of his body.  The Veteran has testified that he has experienced a skin pathology involving a rash (or similar 'sunburn'-type symptomatology) continuously since his service in Vietnam, as presented in his March 2008 statement on the matter.  The Veteran's March 2008 statement about his skin testifies that the worst symptoms were on his arm and face.  Significantly, a February 1965 service treatment record documents the Veteran complaining of "a rash" with additional notation of "swelling over both ears, also back of head...."  This documented in-service symptomatology appears potentially pertinent to the Veteran's claim on appeal.  Additionally, the Board notes that the Veteran reported a history of "boils" in multiple medical history questionnaires during service.  There is currently insufficient competent medical evidence on file to make a decision on this claim.

Thus, the Board finds that the McLendon criteria are met for this issue.  The Board finds that for the skin disability on appeal, there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under the circumstances, the Board finds that a VA examination with medical opinion is warranted for the issue of entitlement to service connection for a skin disability.

Tumor on spinal cord (C5 schwannoma)

The Veteran contends that his history of a cervical spine tumor is etiologically linked to his military service; specifically, the Veteran contends that the tumor is the result of his exposure to herbicides during service in Vietnam.

In brief, the Veteran's documented service in-country in Vietnam entitles him to a presumption of exposure to certain herbicide agents.  Exposure to herbicides is presumptively associated with certain specific disabilities and diseases listed at 38 C.F.R. § 3.309(e), should they have become manifest to a degree of 10 percent or more at any time after service (with an exception not applicable to this case).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

Although the evidence clearly reflects that the Veteran was diagnosed and treated for a C5 schwannoma, only a malignant schwannoma is presumed to be associated with exposure to herbicide agents.  Review of the claims-file reveals no evidence of record resolving the question of whether the Veteran's C5 schwannoma was malignant.  None of the medical evidence associated with the diagnosis, removal, or pathological study of the tumor indicates that it was malignant; however, the set of these records currently in the claims file appears to be possibly incomplete in a significant respect.

The claims file contains a set of private hospital records pertaining to the August 2003 surgical removal of the Veteran's cervical spine tumor at the UCSF Medical Center.  This set of records was submitted by the Veteran's representative and contains the surgical report of the operation as well as at least part of a "surgical pathology" report concerning the excised tumor.  The Board considers the surgical pathology findings to be of great potential importance in this case, as the question of whether the Veteran's schwannoma was malignant could be a decisive fact in the outcome of this issue on appeal.  However, although the copy of the records currently in the claims file documents the removal, transportation, labeling, freezing, and cassette packaging of removed tumor tissue, there is no documentation of the final result of any testing to determine whether the tumor may have been malignant.  There is otherwise no evidence clearly or affirmatively resolving the matter of whether the Veteran's schwannoma was malignant elsewhere in the available evidence.  The Board finds that it is reasonable to assume that the careful preservation of the tissue sample from the tumor documented in the private hospital records was followed with testing to determine the pathology details of the Veteran's tumor, including most significantly whether the tumor was malignant.  As the set of records in the claims file contains no documentation of these essential test results, the Board must conclude that the records appear to be incomplete.

Thus, the RO/AMC should request the entirety of the Veteran's treatment records from UCSF Medical Center (or any other associated pertinent treatment provider) concerning the surgical removal and pathology details of the Veteran's schwannoma.  The RO/AMC should secure any necessary releases to request such records.

The Veteran is reminded that while VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C. § 5107(a).

Accordingly, the case is REMANDED for the following action:

1.  Upon obtaining any necessary releases, the RO/AMC should take appropriate action to request complete copies of all pertinent treatment records from UCSF Medical Center (or any other associated pertinent treatment provider) concerning the surgical removal and pathology details of the Veteran's schwannoma.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed skin disability.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All examination findings should be clearly reported.

The examiner should clearly identify all diagnoses manifesting in the Veteran's claimed skin disability.  As to each such current disability identified, the examiner should offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service.  All service treatment records referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion.  Additionally, the Veteran's own reported recollections regarding pertinent in-service events concerning such disability should be specifically discussed as appropriate.

In responding to the above, the examiner should specifically discuss the service treatment records showing that the Veteran had skin problems manifesting in boils during his active duty military service.

A rationale should be furnished for all opinions.

3.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

4.  Following completion of the above, and any other necessary development, the issues remaining on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


